Order, Supreme Court, New York County, entered on or about January 30, 1979, which denied defendant’s motion to vacate a temporary injunction (granted on default), unanimously reversed, on the law and the *732facts, and in the exercise of discretion, with costs and disbursements to appellant, and defendant’s motion is granted. It has long been recognized that in order to recover plaintiff must establish an exclusive right to the trade-mark by reason of prior appropriation. (Clode v Scribner’s Sons, 200 App Div 532.) It appears from the present record that appellant utilized the mark "Vidal” prior to the date upon which plaintiff (which failed to submit a brief hereon) was incorporated. Concur&emdash;Sullivan, J. P., Bloom, Lane, Lupiano and Ross, JJ.